Citation Nr: 1722359	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  10-03 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a disability evaluation of 100 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel






INTRODUCTION

The Veteran had active military service from July 1990 to February 1992 and from February 2003 to October 2003.

This matter was originally on appeal from a rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Huntington, West Virginia.

In March 2016, the Board granted entitlement to an evaluation of 70 percent for PTSD and remanded the issue of entitlement to an evaluation of 100 percent for PTSD for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

The Board notes that a September 2014 supplemental statement of the case (SSOC) was issued, but this SSOC was a readjudication of a claim for clothing allowance and not the PTSD claim.  The AOJ issued a SSOC for the PTSD claim in November 2016, however this SSOC was sent to the Veteran at an address in Hamlin, West Virginia and was returned in December 2016 as undeliverable.  The Veteran's electronic claims file indicates that his current address is in Huntington, West Virginia.  

As the claim is being remanded for additional development, the Board finds that the Veteran should again be asked to complete an authorization for the release of any private treatment records related to his PTSD, to include Dr. Diaz and a private nurse practitioner who provided the September 2011 letter.  The Veteran is advised that he has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  On remand, the AOJ should also obtain any outstanding VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any outstanding VA treatment records.  If the search has negative results, the claims file must be properly documented as to the unavailability of those records. 

2.  The AOJ should re-send the Veteran (at his correct current address) correspondence requesting authorization for the release of any private treatment records related to his PTSD, to specifically include treatment records from Dr. Diaz and a private nurse practitioner who provided the September 2011 letter and records related to that treatment, which was previously mailed to him in September 2016.  

For any authorization for the release of records that is completed by the Veteran and returned to the AOJ, the AOJ should attempt to obtain those records and associate them with the claims file.  If any such search has negative results, the claims file must be properly documented as to the unavailability of those records.  

3.  After the above development has been completed to the extent reasonably possible, the case should be reviewed by the AOJ on the basis of additional evidence.  In particular, the AOJ should review any evidence added to the claims file since the January 2010 SSOC.  Thereafter, if the benefit sought is not granted, the Veteran and his representative should be furnished a new SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





